DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-22 were previously pending and subject to a non-final action dated Nov. 25, 2020. In the response filed on Feb. 25, 2021, claims 1, 14, 16, 19 and 20 were amended. Therefore, claims 1-22 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed Feb. 25, 2021, with respect to claim(s) 1-22 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brockett et al. (US PGPUB: 20120296635, Filed Date: Aug. 18, 2011, hereinafter “Brockett”) in view of Hwang (US PGPUB: 20160124970, Filed Date: Sep. 23, 2015, hereinafter “Hwang”) and in further view of Kushler (US PGPUB: 20080316212, Filed Date: Jul. 03, 2007, hereinafter “Kushler”).
Regarding independents claim 1, Brockett teaches: An information processing device comprising: (Brockett − [0022] FIG. 5 is a general system diagram depicting a simplified general-purpose computing device having simplified computing and I/O capabilities for use in implementing various embodiments of the Interactive Word Lattice, as described herein.)
a selection information acquisition unit configured to acquire partial information comprising a portion of text selected by a first user from within first information received from a second user of another device; (Brockett − [0015] Selected alternative text segments for example to provide a replacement text segment to the original text input based on a user selected path. The selected alternative text segment is then available for use for any desired purpose, such as, for example, to provide a replacement text segment to the original input text segment, to update the user's document, to formulate a search query, to respond to an email or SMS text message, etc. [0039-0040] As illustrated by Fig. 2 user interface 200 include a text input/selection window 205 that allows the user to enter, select, and/or edit the input text segment to be process by the Interactive Word Lattice.) 
a display control unit configured to generate display control information used to display the first information, (Brockett − [0039-0040] Some or all of the suggested alternative text segments are presented to the user in an optional suggested text segments window 210. Further, given the suggested alternative text segments, the lattice generation module constructs the aforementioned lattice-based representation of alternative suggested text segments.)
and at least one selection candidate relating to the selected portion of the text within the first information received from the second user on the basis of the acquired partial information (Brockett − [0039-0040] Some or all of the suggested alternative text segments are presented to the user in an optional suggested text segments window 210. Further, given the suggested alternative text segments, the lattice generation module constructs the aforementioned lattice-based representation of alternative suggested text segments.)
wherein the selection information acquisition unit, the display control unit are each implemented via at least one processor. (Brockett − [0084] In a distributed computing environment, program modules may be located in both local and remote computer storage media including media storage devices. Still further, the aforementioned instructions may be implemented, in part or in whole, as hardware logic circuits, which may or may not include a processor.)
Brockett does not explicitly teach: and information related to one or more reply texts previously transmitted by the first user after selection of the portion of the text indicated by the acquired partial information;
However, Hwang teaches: and information related to one or more reply texts previously transmitted by the first user after selection of the portion of the text indicated by the acquired partial information; (Hwang − [0054-0056] The message search unit 210 may search for the candidate message from an external database (not illustrated) for storing conversation information. In searching for candidate messages from the external database, may include not only conversion information associated with the first user but also general conversation information in the search range. [0090] Figs. 15 to 17C, interface to the present invention is provided in a state where the first user and the second user have a conversation with each other through sending and receiving of message with each other. [0091] Fig. 15 a user receives a candidate message “I had dinner” through a display screen of a wearable device 300 may select (e.g., touch) a text object "dinner" of the message as a correction target, and accordingly, replacement text objects "breakfast", "lunch", "meal", and "rice" having the degree of association with the text object "dinner" which is equal to or higher than a predetermined level may be provided to the user. The user may select the replacement text object "breakfast". The “I had breakfast” can be the reply the conversation between the first and second user since the sending and receiving are represented in Figs. 15 to 17c.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, with a reasonable expectation of success. The motivation of combining Brockett and Hwang provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Brockett does not explicitly teach: and a visual position detection unit configured to detect a visual position of the first user with respect to a display position of the first 
However, Kushler teaches: and a visual position detection unit configured to detect a visual position of the first user with respect to a display position of the first information in order to acquire the partial information, (Kushler − [0035] In the following descriptions of various aspects and embodiments of the present invention, a particular aspect or embodiment is often described and exemplified in the context of an implementation on a stylus-based touch-screen system. However, it will be evident to one of ordinary skill in the art that these various aspects and embodiments apply equally to systems in which input actions are performed using a standard mouse and keyboard, a touch-screen system that does not require the use of a stylus, an alternative form of mouse (for example, an " eye-gaze" system that tracks the movement of the user's eyes to determine the screen location at which the user is gazing and automatically positions the system mouse cursor at that location, and which monitors eye-blinks or some other mechanism to enable the user to perform various mouse-clicks), a system based on voice commands, or systems that use some other means to enable the user to perform input actions to generate text and/or to execute editing actions on already entered text. [0040] FIG. 2A shows how the Re-Edit procedure can be activated by a Re-Edit function key 208 presented on the display 130 of the system 100, or by performing the pre-determined Re-Edit gesture on a previously output textual object ("great" 200 in FIG. 2A) to correct an output textual object that does not correspond to the user's intended textual object.
and the visual position detection unit are each implemented via at least one processor. (Kushler − [0023] FIG. 1 shows a structural system block diagram showing the typical hardware components of a system that embodies the methods of the text editing and menu selection systems of the present invention as shown in FIGS. 2A, 2B, and 2C and in FIGS. 3A, 3B and 3C;)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding dependents claim 2, Brockett, Hwang and Kushler discloses all the features with respect to claim 1 as outlined above.
Brockett teaches: an additional information acquisition unit configured to acquire additional information depending on the acquired partial information, wherein the display control unit generates the display control information further on the basis of the additional information acquired by the additional information acquisition unit, and wherein the additional information acquisition unit is implemented via at least one processor. (Brockett – [0032] In any case, once the contextual semantic similarity generation module 120 has generated the list or set of suggested alternative text segments, these suggested alternative text segments are provided to a lattice generation module 140. As discussed in further detail in Section 2.3, and with respect to FIG. 3 and FIG. 4, the lattice generation module 140 generates a lattice of the suggested alternative text segments as a graph of nodes (one or more words of each text segment) connected by edges showing the flow from one node to the next to illustrate the relationships between each word (or sequence of words) in each of the suggested alternative text segments.)
Regarding dependents claim 3, Brockett, Hwang and Kushler discloses all the features with respect to claim 2 as outlined above.
Brockett does not explicitly teaches: wherein the additional information includes position information indicating a position of the first user.
However, Hwang teaches: wherein the additional information includes position information indicating a position of the first user. (Hwang − [0057] Specifically, the message search unit 210 may set the search condition based on a time when the second user recently sent a message to the first user, a time when the first user prepares a message that the first user will send to the second user, a current location of the first user or the second user, and demographic information of the first user or the second user.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to 
Regarding dependents claim 4, Brockett, Hwang and Kushler discloses all the features with respect to claim 2 as outlined above.
Brockett does not explicitly teaches: wherein the additional information includes current time information.
However, Hwang teaches: wherein the additional information includes current time information. (Hwang − [0059] Here, the intimacy between the first user and another user may be determined with reference to information about registration/non-registration of a contact address, phone call frequency, phone call time, zone, a degree of coincidence between contact address information, profile, following time in SNS, frequency or content of conversation in SNS.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding dependents claim 5, Brockett, Hwang and Kushler 
Brockett does not explicitly teaches: wherein the additional information includes information indicating a relationship between the first user and a second user using the other device.
However, Hwang teaches: wherein the additional information includes information indicating a relationship between the first user and a second user using the other device. (Hwang − [0059] Here, the intimacy between the first user and another user may be determined with reference to information about registration/non-registration of a contact address, phone call frequency, phone call time, zone, a degree of coincidence between contact address information, profile, following time in SNS, frequency or content of conversation in SNS.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding dependents claim 6, Brockett, Hwang and Kushler discloses all the features with respect to claim 2 as outlined above.
Brockett teaches: wherein the additional information includes a history of input information by the first user in a predetermined service. (Brockett – [0038] Finally, as illustrated, in various embodiments, the user selected text segment is optionally provided to a feedback module 165 and optionally stored to a database of prior user selections 170. In general, the feedback module 165 provides information relating to user text segment selection and/or edits to the word lattice for use in retraining or updating one or more of the language models (125, 130, 135))
Regarding dependents claim 7, Brockett, Hwang and Kushler discloses all the features with respect to claim 2 as outlined above.
Brockett teaches: wherein the additional information includes a result obtained by recognizing an action of the first user. (Brockett – [0015] Fig. 3 The selected alternative text segment is then available for use for any desired purpose, such as, for example, to provide a replacement text segment to the original input text segment, to update the user's document, to formulate a search query, to respond to an email or SMS text message, etc. Note that in response to user modifications to the graphical lattice-based representation of alternative text segments, some or all of the associated data (i.e., text segments) in the list of suggestions may also be updated in various embodiments of the Interactive Word Lattice)
Regarding dependents claim 8, Brockett, Hwang and Kushler discloses all the features with respect to claim 2 as outlined above.
Brockett does not explicitly teaches: wherein the additional information includes schedule information of the first user.
However, Hwang teaches: wherein the additional information includes schedule information of the first user. (Hwang – Official Notice that Hwang teaches schedule information such as a calendar data on the smart device. Mobile device include calendar applications with user schedule.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding dependents claim 10, Brockett, Hwang and Kushler discloses all the features with respect to claim 1 as outlined above.
Brockett does not explicitly teaches: wherein the information related to the one or more reply texts previously transmitted by the first user after selection of the acquired partial information comprises one or more selection candidates previously transmitted by the first user as a response to acquired partial information selected from second information received from the other device before reception of the first information.
However, Hwang teaches: wherein the information related to the one or more reply texts previously transmitted by the first user after selection of the acquired partial information comprises one or more selection candidates previously transmitted by the first user as a response to acquired partial information selected from second information received from the other device before reception of the first information. (Hwang − [0054-0056] The message search unit 210 may search for the candidate message from an external database (not illustrated) for storing conversation information. In searching for candidate messages from the external database, may include not only conversion information associated with the first user but also general conversation information in the search range. [0090] Figs. 15 to 17C, interface to the present invention is provided in a state where the first user and the second user have a conversation with each other through sending and receiving of message with each other. [0091] Fig. 15 a user receives a candidate message “I had dinner” through a display screen of a wearable device 300 may select (e.g., touch) a text object "dinner" of the message as a correction target, and accordingly, replacement text objects "breakfast", "lunch", "meal", and "rice" having the degree of association with the text object "dinner" which is equal to or higher than a predetermined level may be provided to the user. The user may select the replacement text object "breakfast". The “I had breakfast” can be the reply the conversation between the first and second user since the sending and receiving are represented in Figs. 15 to 17c.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding dependents claim 11, Brockett, Hwang and Kushler 
Brockett teaches: a selection history acquisition unit configured to acquire a history of selection candidates previously selected by the first user, (Brockett – [0038] Finally, as illustrated, in various embodiments, the user selected text segment is optionally provided to a feedback module 165 and optionally stored to a database of prior user selections 170. In general, the feedback module 165 provides information relating to user text segment selection and/or edits to the word lattice for use in retraining or updating one or more of the language models (125, 130, 135))
and wherein the selection history acquisition unit is implemented via at least one processor. (Brockett − [0084] In a distributed computing environment, program modules may be located in both local and remote computer storage media including media storage devices. Still further, the aforementioned instructions may be implemented, in part or in whole, as hardware logic circuits, which may or may not include a processor.)
However, Hwang teaches: the history of the selection candidates being recorded in a database in association with information depending on the acquired partial information, (Hwang − [0054-0056] The message search unit 210 may search for the candidate message from an external database (not illustrated) for storing conversation information. In searching for candidate messages from the external database, may include not only conversion information associated with the first user but also general conversation information in the search range.)
wherein the display control unit generates the display control information further on the basis of the history of the selection candidates acquired by the selection history acquisition unit, (Hwang − [0065] Next, according to an embodiment of the present invention, the virtual keyboard management unit 230 may provide an adaptive virtual keyboard to the first user who intends to prepare a message by displaying, on the screen, the at least one generated candidate text object or the at least one extracted important text object corresponding to at least one virtual key included in a virtual keyboard.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding dependents claim 12, Brockett, Hwang and Kushler discloses all the features with respect to claim 11 as outlined above.
Brockett does not explicitly teaches: wherein the display control information is information used to display the history of the selection candidates acquired by the selection history acquisition unit as a selection candidate relating to the first information.
However, Hwang teaches: wherein the display control information is information used to display the history of the selection candidates acquired by the selection history acquisition unit as a selection candidate relating to the first information. (Hwang − [0054-0056] [0065] The message search unit 210 may search for the candidate message from an external database (not illustrated) for storing conversation information. In searching for candidate messages from the external database, may include not only conversion information associated with the first user but also general conversation information in the search range.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding dependents claim 13, Brockett, Hwang and Kushler discloses all the features with respect to claim 11 as outlined above.
Brockett teaches: wherein the display control information is information used to display a plurality of selection candidates relating to the first information, (Brockett – [0038] Finally, as illustrated, in various embodiments, the user selected text segment is optionally provided to a feedback module 165 and optionally stored to a database of prior user selections 170. In general, the feedback module 165 provides information relating to user text segment selection and/or edits to the word lattice for use in retraining or updating one or more of the language models (125, 130, 135))
and wherein the transmission control unit is implemented via at least one processor. (Brockett − [0084] In a distributed computing environment, program modules may be located in both local and remote computer storage media including media storage devices. Still further, the aforementioned instructions may be implemented, in part or in whole, as hardware logic circuits, which may or may not include a processor.)
However, Hwang teaches: wherein the information processing device further includes a transmission control unit configured to cause a transmitter to transmit a selection candidate selected by the first user from among the displayed plurality of selection candidates to the other device, (Hwang − [0054-0056] The message search unit 210 may search for the candidate message from an external database (not illustrated) for storing conversation information. In searching for candidate messages from the external database, may include not only conversion information associated with the first user but also general conversation information in the search range. [0090] Figs. 15 to 17C, interface to the present invention is provided in a state where the first user and the second user have a conversation with each other through sending and receiving of message with each other. Fig. 15 a user receives a candidate message “I had dinner” through a display screen of a wearable device 300 may select (e.g., touch) a text object "dinner" of the message as a correction target, and accordingly, replacement text objects "breakfast", "lunch", "meal", and "rice" having the degree of association with the text object "dinner" which is equal to or higher than a predetermined level may be provided to the user. The user may select the replacement text object "breakfast". The “I had breakfast” can be the reply the conversation between the first and second user since the sending and receiving are represented in Figs. 15 to 17c.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation 
Regarding dependents claim 14, Brockett, Hwang and Kushler discloses all the features with respect to claim 1 as outlined above.
Brockett teaches: wherein the selection information acquisition unit further acquires the partial information on the basis of a touch operation by the first user on a display screen on which the first information is displayed. (Brockett – [0066] Clearly, the specifics of the interactivity will depend on the application, and may include highlighting text, then using a context sensitive menu, dedicated menu, popups, pointer double clicks, pointer right-clicks, etc. In other words, the processes enabled by the Interactive Word Lattice may be implemented using any desired combination of user interface techniques that, in general, allow entry or selection of an input text segment, and selection and/or editing of a path (e.g., node or edge "clicks" via a pointing device for path selection) through a corresponding word lattice that is displayed for the user.)
Regarding dependents claim 15, Brockett, Hwang and Kushler discloses all the features with respect to claim 14 as outlined above.
Brockett teaches: wherein the touch operation comprises a scrolling operation. (Brockett – [0015] As shown in Fig. 2 element 250 contains a scrolling bar that is activated by a user touch
Regarding dependents claim 17, Brockett, Hwang and Kushler discloses all the features with respect to claim 1 as outlined above.
Brockett teaches: wherein the first information and the selection candidate comprise text. (Brockett – [0053] An example of a user interface window illustrating the lattice generated in response to an input text segment is provided by FIG. 3. Note that FIG. 3 illustrates a user interface similar to FIG. 2 that has been populated to show an input text segment, corresponding suggested alternative text segments, and the corresponding lattice-based representation of alternative suggested text segments.)
Regarding dependents claim 18, Brockett, Hwang and Kushler discloses all the features with respect to claim 1 as outlined above.
Brockett teaches: a selection candidate generation unit configured to generate text information including information used to be correlated with the first information on the basis of a selection candidate previously transmitted by the first user after selection of the acquired partial information, (Brockett – [0053] An example of a user interface window illustrating the lattice generated in response to an input text segment is provided by FIG. 3. Note that FIG. 3 illustrates a user interface similar to FIG. 2 that has been populated to show an input text segment, corresponding suggested alternative text segments, and the corresponding lattice-based representation of alternative suggested text segments.))
wherein the selection candidate generation unit is implemented via at least one processor. (Brockett − [0084] In a distributed computing environment, program modules may be located in both local and remote computer storage media including media storage devices. Still further, the aforementioned instructions may be implemented, in part or in whole, as hardware logic circuits, which may or may not include a processor.)
Regarding independents claim 19, Brockett teaches: A method of information processing, implemented via at least one processor, the method comprising: (Brockett − [0022] FIG. 5 is a general system diagram depicting a simplified general-purpose computing device having simplified computing and I/O capabilities for use in implementing various embodiments of the Interactive Word Lattice, as described herein.)
acquiring partial information comprising a portion of text selected by a first user from within first information received from a second user of another device; (Brockett − [0015] Selected alternative text segments for example to provide a replacement text segment to the original text input based on a user selected path. The selected alternative text segment is then available for use for any desired purpose, such as, for example, to provide a replacement text segment to the original input text segment, to update the user's document, to formulate a search query, to respond to an email or SMS text message, etc. [0039-0040] As illustrated by Fig. 2 user interface 200 include a text input/selection window 205 that allows the user to enter, select, and/or edit the input text segment to be process by the Interactive Word Lattice.)
generating display control information used to display the first information, (Brockett − [0039-0040] Some or all of the suggested alternative text segments are presented to the user in an optional suggested text segments window 210. Further, given the suggested alternative text segments, the lattice generation module constructs the aforementioned lattice-based representation of alternative suggested text segments.)
and at least one selection candidate relating to the selected portion of the text within the first information received from the second user on the basis of the acquired partial information (Brockett − [0039-0040] Some or all of the suggested alternative text segments are presented to the user in an optional suggested text segments window 210. Further, given the suggested alternative text segments, the lattice generation module constructs the aforementioned lattice-based representation of alternative suggested text segments.)
Brockett does not explicitly teaches: and information related to one or more reply texts previously transmitted by the first user after selection of the portion of the text indicated by the acquired partial information.
However, Hwang teaches: and information related to one or more reply texts previously transmitted by the first user after selection of the portion of the text indicated by the acquired partial information; (Hwang − [0054-0056] The message search unit 210 may search for the candidate message from an external database (not illustrated) for storing conversation information. In searching for candidate messages from the external database, may include not only conversion information associated with the first user but also general conversation information in the search range. [0090] Figs. 15 to 17C, interface to the present invention is provided in a state where the first user and the second user have a conversation with each other through sending and receiving of message with each other. [0091] Fig. 15 a user receives a candidate message “I had dinner” through a display screen of a wearable device 300 may select (e.g., touch) a text object "dinner" of the message as a correction target, and accordingly, replacement text objects "breakfast", "lunch", "meal", and "rice" having the degree of association with the text object "dinner" which is equal to or higher than a predetermined level may be provided to the user. The user may select the replacement text object "breakfast". The “I had breakfast” can be the reply the conversation between the first and second user since the sending and receiving are represented in Figs. 15 to 17c.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Brockett does not explicitly teach: and detecting a visual position of the first user with respect to a display position of the first information in order to acquire the partial information.
However, Kushler teaches: and detecting a visual position of the first user with respect to a display position of the first information in order to acquire the partial information. (Kushler − [0035] In the following descriptions of various aspects and embodiments of the present invention, a particular aspect or embodiment is often described and exemplified in the context of an implementation on a stylus-based touch-screen system. However, it will be evident to one of ordinary skill in the art that these various aspects and embodiments apply equally to systems in which input actions are performed using a standard mouse and keyboard, a touch-screen system that does not require the use of a stylus, an alternative form of mouse (for example, an " eye-gaze" system that tracks the movement of the user's eyes to determine the screen location at which the user is gazing and automatically positions the system mouse cursor at that location, and which monitors eye-blinks or some other mechanism to enable the user to perform various mouse-clicks), a system based on voice commands, or systems that use some other means to enable the user to perform input actions to generate text and/or to execute editing actions on already entered text. [0040] FIG. 2A shows how the Re-Edit procedure can be activated by a Re-Edit function key 208 presented on the display 130 of the system 100, or by performing the pre-determined Re-Edit gesture on a previously output textual object ("great" 200 in FIG. 2A) to correct an output textual object that does not correspond to the user's intended textual object.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding independents claim 20, Brockett teaches: A non-transitory computer-readable storage medium having embodied thereon a program, which when Brockett − [0022] FIG. 5 is a general system diagram depicting a simplified general-purpose computing device having simplified computing and I/O capabilities for use in implementing various embodiments of the Interactive Word Lattice, as described herein.)
acquiring partial information comprising a portion of text selected by a first user from within first information received from a second user of another device; (Brockett − [0015] Selected alternative text segments for example to provide a replacement text segment to the original text input based on a user selected path. The selected alternative text segment is then available for use for any desired purpose, such as, for example, to provide a replacement text segment to the original input text segment, to update the user's document, to formulate a search query, to respond to an email or SMS text message, etc. [0039-0040] As illustrated by Fig. 2 user interface 200 include a text input/selection window 205 that allows the user to enter, select, and/or edit the input text segment to be process by the Interactive Word Lattice.)
generating display control information used to display the information, (Brockett − [0039-0040] Some or all of the suggested alternative text segments are presented to the user in an optional suggested text segments window 210. Further, given the suggested alternative text segments, the lattice generation module constructs the aforementioned lattice-based representation of alternative suggested text segments.)
and at least one selection candidate relating to the selected portion of the text within the first information received from the second user on the basis of the acquired partial information (Brockett − [0039-0040] Some or all of the suggested alternative text segments are presented to the user in an optional suggested text segments window 210. Further, given the suggested alternative text segments, the lattice generation module constructs the aforementioned lattice-based representation of alternative suggested text segments.)
Brockett does not explicitly teaches: and information related to one or more reply texts previously transmitted by the first user after selection of the portion of the text indicated by the acquired partial information.
and information related to one or more reply texts previously transmitted by the first user after selection of the portion of the text indicated by the acquired partial information; (Hwang − [0054-0056] The message search unit 210 may search for the candidate message from an external database (not illustrated) for storing conversation information. In searching for candidate messages from the external database, may include not only conversion information associated with the first user but also general conversation information in the search range. [0090] Figs. 15 to 17C)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, with a reasonable expectation of success. The motivation of combining Brockett and Hwang provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Brockett does not explicitly teach: and detecting a visual position of the first user with respect to a display position of the first information in order to acquire the partial information.
However, Kushler teaches: and detecting a visual position of the first user with respect to a display position of the first information in order to acquire the partial information. (Kushler − [0035] In the following descriptions of various aspects and embodiments of the present invention, a particular aspect or embodiment is often described and exemplified in the context of an implementation on a stylus-based touch-screen system. However, it will be evident to one of ordinary skill in the art that these various aspects and embodiments apply equally to systems in which input actions are performed using a standard mouse and keyboard, a touch-screen system that does not require the use of a stylus, an alternative form of mouse (for example, an " eye-gaze" system that tracks the movement of the user's eyes to determine the screen location at which the user is gazing and automatically positions the system mouse cursor at that location, and which monitors eye-blinks or some other mechanism to enable the user to perform various mouse-clicks), a system based on voice commands, or systems that use some other means to enable the user to perform input actions to generate text and/or to execute editing actions on already entered text. [0040] FIG. 2A shows how the Re-Edit procedure can be activated by a Re-Edit function key 208 presented on the display 130 of the system 100, or by performing the pre-determined Re-Edit gesture on a previously output textual object ("great" 200 in FIG. 2A) to correct an output textual object that does not correspond to the user's intended textual object.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.
Regarding dependents claim 21, Brockett, Hwang and Kushler discloses all the features with respect to claim 1 as outlined above.
Brockett teaches: wherein the one or more reply texts comprise one or more reply texts transmitted by the first user to another device. (Brockett − [0015] Selected alternative text segments for example to provide a replacement text segment to the original text input based on a user selected path. The selected alternative text segment is then available for use for any desired purpose, such as, for example, to provide a replacement text segment to the original input text segment, to update the user's document, to formulate a search query, to respond to an email or SMS text message, etc. The reply/responding to an email represents information received form another device.)
Regarding dependents claim 22, Brockett, Hwang and Kushler discloses all the features with respect to claim 1 as outlined above.
Brockett does not explicitly teaches: wherein the information related to the one or more reply texts previously transmitted by the first user after selection of the portion 
However, Hwang teaches: wherein the information related to the one or more reply texts previously transmitted by the first user after selection of the portion of the text indicated by the acquired partial information comprises information related only to reply texts transmitted from the first user to the second user. (Hwang − [0052-0056] The message search unit 210 according to an embodiment of the present invention may search for at least one candidate message that is determined to be appropriate as a reply to the message that the second user has recently sent to the first user with reference to the context information about the content of the conversation between the first user and the second user, and the at least one candidate message that is searched for as described above may have a similarity index or continuity index, which is equal to or higher than a predetermined level, with the message that the second user has recently sent to the first user. [0090] Figs. 15 to 17C)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the lattice generation module of Brockett to include the external database used for searching candidate messages used in previous response by a user as taught by Hwang, and to have include the gaze eye tracking input module with a reasonable expectation of success. The motivation of combining Brockett, Hwang and Kushler provides a faster approach to replying to text messages by reducing the amount of typing a user is required to perform.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brockett in view of Hwang in view of Kushler as applied to claims 1-8, 10-15 and 17-22 above, and further in view of Nitz et at. (US PGPUB: 20140052680, Filed Date: Aug. 14, 2012, hereinafter “Nitz”)
Regarding dependents claim 9, Brockett, Hwang and Kushler discloses all the features with respect to claim 2 as outlined above.
Brockett does not explicitly teaches: wherein the additional information includes biological information of the first user.
However, Nitz teaches: wherein the additional information includes biological information of the first user. (Nitz − [0030] Some examples of sensors and other devices that may be the source of real-time inputs 116 include inertial sensors (e.g., motion, angle, and/or rotation sensors, such as accelerometers, inclinometers, and the like), proximity sensors, wireless transceivers, Global Positioning System (GPS) transceivers, optical sensors (e.g., scanners, cameras, and the like), light sensors (including visible or non-visible forms of light, e.g., infrared and ultraviolet radiation), tactile sensors, force sensors, pressure sensors, radio frequency transmitters and/or receivers, antennas, audio sensors (e.g., microphones), inductive transceivers, temperature sensors, biometric sensors (e.g., fingerprint scanners or other devices that can recognize voice, iris and/or other facial features or other human biological traits), biosensors, compasses, and/or others.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effectively filing date to have combined Brockett, Hwang, Kushler and Nitz to obtain a system for generating responses for replying to message received by another user. .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Brockett in view of Hwang in view of Kushler as applied to claims 1-8, 10-15 and 17-22 above, and further in view of Karmarkar et at. (US PGPUB: 20120094700, Filed Date: Aug. 11, 2011, hereinafter “Karmarkar”)
Brockett does not explicitly teaches: wherein the selection information acquisition unit acquires the partial information on the basis of a length of time of the detected visual position is located at a respective display position of each respective portion of text within the first information.
However, Karmarkar teaches: wherein the selection information acquisition unit acquires the partial information on the basis of a length of time of the detected visual position is located at a respective display position of each respective portion of text within the first information. (Karmarkar − [0035-0037] In step 106, eye-tracking data of a user viewing the text message may be obtained. Examples of eye-tracking data may include eye motion patterns while viewing the text message such as fixations, saccades, regressions, or the like. Step 106 may be performed with an eye-tracking system (e.g., a user-facing camera, or the like) in the mobile device to associate eye-tracking data to a text-message component. For example, eye-tracking data may indicate a fixation on a certain area of the display that is mapped to the text message component, one or more regressions to a certain coordinate of the display that is mapped to the text message component, or the like. Exemplary eye-tracking systems are explained further in the descriptions of FIGS. 2-3. In step 108, it may be determined if eye-tracking data associated with a text-message component exceed a certain threshold value. The threshold value may depend on the particular type of eye movement. For example, a fixation may exceed a specified duration (e.g., a time period such as 750 ms, 2 seconds, or the like), there may be multiple fixations within a certain period (e.g., three regressions to a certain display coordinate within 3.5 seconds), or the like. [0037] In step 110, for text message components with eye-tracking data that exceed a threshold, context data associated with the text-message component may be obtained. As mentioned before, context data may include time, temperature, location, product, or any other data that may be related to the text-message component.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effectively filing date to have combined Brockett, Hwang, Kushler and Karmarkar to obtain a system for generating responses for replying to message received by another user. Brockett teaches a system for suggesting a candidate action in response to semantic meaning of the received communication. Hwang teaches a system of generating candidate messages based on a user selection of a receiving message. Karmarkar teaches providing gaze tracking for selection of user contextual data. The motivation of combining Brockett, Hwang, Kushler and Karmarkar provides improved .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177